Citation Nr: 1445909	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

In a November 2012 decision, the Board denied the Veteran's claim, and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In September 2013, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion For Remand.  In a September 2013 Order, the Court granted the Joint Motion and remanded the case to the Board for further action consistent with the terms of the Joint Motion.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss did not begin during service and is not related to in-service noise exposure or to service in any other way.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, identified private treatment records, a statement from the Veteran's private physician, and statements from the Veteran's family and friends have been obtained.  In June 2014, a medical report was obtained by a Veteran's Health Administration (VHA) audiologist who reviewed and discussed the evidence of record in detail.  This report and the opinions therein were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board in this decision has complied with the terms of the September 2013 Joint Motion.  That portion of the Joint Motion regarding the Board's statement of reasons and bases for its decision is addressed in the decision below.  The Joint Motion also instructed the Board to provide the Veteran "with an opportunity to execute a current Authorization and Consent to Release Information form pertaining to Dr. [D.] so that VA may attempt to obtain any records from Dr. [D.] anew," and that "[i]f VA is unable to obtain any relevant records from Dr. [D.], it must ensure that it complies with the notification requirements under 38 C.F.R. § 3.159(e)."  However, in a written statement received in February 2014, the Veteran notified VA that Dr. D.'s records were no longer available, and requested that the Board not remand his case but, rather, that it readjudicate his appeal as soon as possible.  Therefore, the Board will not remand the appeal to obtain any records for Dr. D. and will proceed with a decision on the merits of the case, and finds that there is no prejudice to the Veteran in this action.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the October 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The record, including a January 2010 Formal Finding of Unavailability, reflects that a portion of the Veteran's service treatment records were destroyed in a fire.  The Board therefore has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In its November 2012 decision, which is of record, the Board provided an extensive factual background of the Veteran's case as well as the laws and regulations applicable to the Veteran's service connection claim.  It also determined both that the Veteran had a current hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385, and that he had been exposed to loud noise during his period of service.  These aspects of the Board's November 2012 decision have not been challenged and are hereby incorporated by reference in this decision.

Furthermore, in that November 2012 decision, the Board determined that the Veteran and his friends' and family members' assertions that the Veteran had had bilateral hearing loss since service were not credible, given such factors as the more than 50-year gap between his discharge from active duty service in 1955 and his initial reported symptoms and diagnoses in 2010 and initial claim for service connection in 2009.  Also, to the extent that the Veteran and his friends and family members asserted that there was any a causal connection between his bilateral hearing loss and service, the Board determined that they were not competent to opine on such a complex medical question.  The Board also considered the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 for certain chronic diseases, including organic disease of the nervous system, in denying the Veteran's service connection claim.  These factual determinations made by the Board were not challenged or addressed in the Joint Motion for Remand or otherwise determined to have been erroneous or unsupported by adequate statements of reasons and bases.  Therefore, these aspects of the Board's November 2012 decision are hereby incorporated by reference in this decision as well.

The Board will address the basis of the Joint Motion for Remand, specifically the adequacy of its reasons and bases for finding a March 2010 private physician's nexus opinion to be of less probative value than the medical evidence against the Veteran's claim, and the relevant evidence added to the record since the time of the November 2012 Board decision.

As reflected in his April 2010 notice of disagreement, February 2011 substantive appeal, and October 2012 testimony, the Veteran's essential contention in this case has been that his current hearing loss is due to in-service noise exposure from explosives during training, and specifically from an M80 or simulated grenade exploding in his hand while he was trying to throw it.  

Since the Board's November 2012 decision, the pertinent additional evidence added to the record has been a June 2014 report of a VHA examiner.  The report contains the examiner's opinion that the Veteran's hearing loss is less likely than not related to military noise trauma or exposure.  The examiner noted that the Veteran reported noise exposure from a simulated grenade exploding in his hand but stated that, although in-service noise exposure had been conceded, the evidence did not reflect a nexus between such noise exposure and his current hearing loss.  The examiner noted that the Veteran had passed a whispered voice hearing test on his October 1955 separation examination and that, although this was no longer considered a valid measure of hearing sensitivity, it represented an opportunity for the Veteran to report hearing loss or other ear-related problems, but that he did not.  The examiner further cited medical literature indicating that it was unlikely that permanent noise-induced hearing loss could develop much later in one's life long after cessation of the noise exposure, and that noise-induced hearing loss could develop slowly, but only after many years of exposure, with 10 years or more of exposure generally required for significant hearing loss to occur. 

The Board finds the June 2014 VHA examiner's opinion to be persuasive and highly probative evidence against the Veteran's claim.  The examiner was an audiologist with appropriate expertise who thoroughly reviewed and discussed the evidence of record, provided a clear and persuasive rationale for her opinion, the bases of which are consistent with the evidence of record, and supported the opinion with applicable medical literature.  The examiner also conceded the Veteran's in-service noise exposure, including his reported exposure to a simulated grenade explosion in his hand.  

As discussed in the November 2012 Board opinion, the record also contains a July 2009 VA audiological examination report in which the examiner, after extensively reviewing the claims file and examining the Veteran, opined that it was less likely than not that the hearing loss was caused by, or the result of, noise exposure encountered during military service.  That examiner noted that there was no evidence of complaints of hearing loss at separation from service and no evidence of continuity of care regarding hearing loss during the 50 years since military separation, and that the effects of age-related hearing loss could not be ruled out.  

The record further contains a March 2010 treatment record from a private physician indicating an assessment of bilateral sensory hearing loss more likely than not caused by noise trauma from a simulated grenade exploding in the Veteran's right hand.  The March 2010 treatment record contains a reported symptom history from the Veteran of a long history of hearing loss that began after a simulated grenade exploded in his right hand in 1955.  

In the September 2013 Joint Motion, the parties determined that "the Board failed to provide an adequate statement of reasons or bases for finding that [the] March 2010 private nexus opinion had low probative value."  The parties explained that "[t]he Board assigned less probative weight to this examination report because the private medical provider did not review [the] claims file or support his conclusion with any rationale," but that "the Board did not identify what important and necessary information contained in the claims file needed to be addressed by the March 2010 private physician to make his opinion more probative."  

Here, the Board finds the etiology opinions of the June 2014 VHA examiner and July 2009 VA examiner to be of greater probative value than the March 2010 private physician's assessment.  

As noted by the parties in the Joint Motion, the "mere statement that one physician did or did not have access to a claims file is of little use in providing adequate reasons or bases for a decision where the Board fails to explain what information in the claims file was important and necessary for a competent and persuasive medical opinion, and why the absence of record review detracts from the probative value of the opinion of a physician."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  However, in this case, in making his assessment, the March 2010 physician did not acknowledge that hearing loss was not noted or reported by the Veteran during his October 1955 separation examination, despite the fact that he was given a whispered voice hearing test at that time.  The physician also did not acknowledge that no hearing loss was reported by Veteran to VA or during any medical treatment of record until more than 50 years after service.  Such information, obtained by their review of the claims file, provided a significant basis for the VHA and VA examiners' opinion that the Veteran's current hearing loss was not related to any in-service noise exposure.

Furthermore, in assessing bilateral sensory hearing loss more likely than not caused by noise trauma from a simulated grenade exploding in the Veteran's right hand, the March 2010 physician appears to have relied solely on the Veteran's subjective report of having a long history of hearing loss that began after a simulated grenade exploded in his right hand in 1955.  As noted above, the Board has found the Veteran's reports of hearing loss continuing after service not to be credible.  Therefore, the March 2010 assessment was based on what the Board has determined to be an inaccurate factual basis.  The Board thus finds the physician's assessment to be of very little, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this regard, the March 2010 physician did not explain how, despite the fact that hearing loss was not noted or reported by the Veteran during his October 1955 separation examination or until more than 50 years after service, his hearing loss in 2010 was nonetheless caused by noise trauma in 1955.  Indeed, the March 2010 physician provided no rationale for his opinion whatsoever.  

Thus, the Board finds the opinions of the June 2014 VHA examiner and July 2009 VA examiner to be more probative than that of the March 2010 private physician, and that the evidence as a whole weighs against a finding that the Veteran's bilateral hearing loss began during service or is related to in-service hearing loss or to service in any other way.  The Board has considered its heightened duty to consider the benefit of the doubt; in this regard, the Board has determined that the Veteran was, as he has asserted, exposed to loud noise in service.  However, the evidence weighs against a finding of a nexus between the Veteran's current hearing loss and such exposure more than 50 years prior.  

Accordingly, service connection for bilateral hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


